DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.
 Response to Arguments
Applicant’s arguments filed 26 January 2022 with respect to the rejection(s) of claim(s) 1-5, 11-14, 16-17, and 23-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Janszen (6,200,250) which is now relied upon to teach a pocket for holding a sensor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 11-14, 16-17, and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ales et al. (2010/0164733) in view of Janszen (6,200,250) , Olson et al. (6,645,190), Long et al. (2009/0062756), and Pires (2006/0058745).
With respect to claim 1, Ales discloses a system for detecting a property associated with an absorbent article, as disclosed in paragraph [0008], comprising an absorbent article, as shown in figure 1, comprising a garment-facing layer 40 and a casing 110 configured for temporary attachment to and removal from the garment-facing layer, as shown in figure 5 and described in paragraph [0075]. Ales discloses in paragraph [0079] that the sensor and signaling device are contained in a single casing (i.e. housing), and therefore casing 110 is a sensor. The signaling device and sensor are located inward of the waist opening, as shown in figure 11 and disclosed in paragraph [0079]. The present specification does not define the term “multi-use” and therefore the scope of the limitation will be given its broadest reasonable interpretation, a sensor that is capable of more than one use. The sensor disclosed by Ales is capable of detecting either urine or a bowel movement, as disclosed in paragraph [0008], and also provides the dual uses of sensing and signaling, as disclosed in paragraph [0111], and therefore is considered to fulfill the limitation of “multi-use”.
Ales discloses all aspects of the claimed invention with the exception of the sensor having a width of greater than 1.25 inches and a removal shear force of about 10 N to about 70 N, the garment-facing layer comprising a film and a nonwoven fibrous material, and a water-tight casing configured to withstand temperatures of greater than about 185°F, and a pocket formed on a surface of the garment-facing surface wherein the sensor is disposed in the pocket.
Ales discloses a sensor that is removably attached to the garment-facing layer of the article by hook material, as disclosed in paragraph [0075], but remains silent as to the force required to remove the sensor from the article. Ales discloses the general conditions of the claims, i.e. hook material that is capable of allowing the removal the sensor from the article. The shear force is considered to be a result-effective variable because it affects the strength of the bond between the sensor and the article. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Ales with a removal shear force from about 10 N to about 70 N, since where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill. Additionally, it would have been obvious to achieve the predictable result of providing the sensor of Ales with a sufficient shear force to remain attached to the article during use, while allowing the sensor to be easily removed without tearing the article.
Long discloses a sensor for use with an absorbent article, as shown in figure 5, the sensor having a width X, as shown in figure 6. Long teaches that the width X is preferably 35 mm (about 1.3 inches) in order to make the sensor more comfortable and to satisfy the Child Safety Protection Act, as disclosed in paragraph [0070]. It would 
Ales discloses in paragraph [0048] that Olson is incorporated by reference to disclose materials for constructing the absorbent article. Olson teaches using a combination of a film and a nonwoven fibrous material to construct the garment-facing layer, as disclosed in column 10, lines 2-22, to provide a liquid impermeable inner layer and an outer layer with a cloth-like feel. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the garment-facing layer of Ales with a film and a nonwoven fibrous material, as taught by Olson, to achieve a liquid impermeable inner layer and an outer layer with a cloth-like feel.
Pires discloses a system comprising an absorbent article and a sensor, as shown in figure 3, wherein the sensor comprises a casing 6 for temporary attachment to the article. The casing comprises a waterproof material such as vinyl, as disclosed in paragraph [0081], to prevent the casing from harboring dirt or germs. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the sensor casing of Ales out of a waterproof vinyl material, as taught by Pires, so that the casing will not harbor dirt or germs, and to achieve the predictable result of preventing moisture from entering the casing and destroying the electronics therein. It is noted that vinyl has a melting point of 212° F or higher, and therefore the Examiner takes official notice that the casing of Ales, as modified by Pires to comprise a vinyl material, is inherently capable of withstanding temperatures of greater than about 185° F.
Janszen discloses an absorbent article, as shown in figure 19, having a pocket 111 formed on the outer surface of the garment-facing layer, the pocket configured to hold a sensor 1504. Janszen teaches that the use of the pocket allows the sensor to be held snuggly, as disclosed in column 3, lines 30-40. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the absorbent article of Ales with a pocket on the outer surface of the garment-facing layer, the pocket configured to hold a sensor, as taught by Janszen, to hold the sensor snuggly and to achieve the predictable result of protecting the sensor during use.
With respect to claim 2, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Ales with a removal shear force from about 20 N to about 60 N, since where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill. Additionally, it would have been obvious to achieve the predictable result of providing the sensor of Ales with a sufficient shear force to remain attached to the article during use, while allowing the sensor to be easily removed without tearing the article.
With respect to claim 3, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Ales with a removal shear force from about 30 N to about 60 N, since where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill. Additionally, it would have been obvious to achieve the predictable result of providing the sensor of Ales with a sufficient shear force to remain attached to the 
With respect to claim 4, the sensor of Ales comprises an optical sensor, as disclosed in paragraph [0111].
With respect to claim 5, the sensor of Ales comprises hook material for attachment to the article, as disclosed in paragraph [0014].
With respect to claim 11, Ales teaches the use of an electromagnetic sensor in paragraph [0094].
With respect to claim 12, Ales teaches the use of an inductive sensor in paragraph [0095].
With respect to claim 13, Ales teaches the use of an oscillator in paragraph [0096].
With respect to claim 14, the article of Ales is a taped diaper, as disclosed in paragraph [0063].
With respect to claim 16, Ales discloses a system for detecting a property associated with an absorbent article, as disclosed in paragraph [0008], comprising an absorbent article, as shown in figure 1, comprising a garment-facing layer 40 and a casing 110 configured for temporary attachment to and removal from the garment-facing layer, as shown in figure 5 and described in paragraph [0075]. Ales discloses in paragraph [0079] that the sensor and signaling device are contained in a single casing (i.e. housing), and therefore casing 110 is a sensor. The signaling device and sensor are located inward of the waist opening, as shown in figure 11 and disclosed in paragraph [0079]. The present specification does not define the term “multi-use” and 
Ales discloses all aspects of the claimed invention with the exception of the sensor having a length of greater than 2.25 inches and a removal pull force of about 25 N to about 500 N, the garment-facing layer comprising a film and a nonwoven fibrous material, a water-tight casing configured to withstand temperatures of greater than about 185°F, and a pocket formed on a surface of the garment-facing surface wherein the sensor is disposed in the pocket. 
Ales discloses a sensor that is removably attached to the garment-facing layer of the article by hook material, as disclosed in paragraph [0075], but remains silent as to the force required to remove the sensor from the article. Ales discloses the general conditions of the claims, i.e. hook material that is capable of allowing the removal the sensor from the article. The pull force is considered to be a result-effective variable because it affects the strength of the bond between the sensor and the article. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Ales with a removal pull force from about 25 N to about 500 N, since where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill. Additionally, it would have been obvious to achieve the predictable result of providing the sensor of Ales with a 
Long discloses a sensor for use with an absorbent article, as shown in figure 5, the sensor having a length Y, as shown in figure 6. Long teaches that the length Y is preferably 80 mm (about 3.15 inches) in order to make the sensor more comfortable and to satisfy the Child Safety Protection Act, as disclosed in paragraphs [0069] and [0070]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Ales with a length of about 3.15 inches, as taught by Long, to achieve a more comfortable sensor that satisfies the Child Safety Protection Act.
Ales discloses in paragraph [0048] that Olson is incorporated by reference to disclose materials for constructing the absorbent article. Olson teaches using a combination of a film and a nonwoven fibrous material to construct the garment-facing layer, as disclosed in column 10, lines 2-22, to provide a liquid impermeable inner layer and an outer layer with a cloth-like feel. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the garment-facing layer of Ales with a film and a nonwoven fibrous material, as taught by Olson, to achieve a liquid impermeable inner layer and an outer layer with a cloth-like feel.
Pires discloses a system comprising an absorbent article and a sensor, as shown in figure 3, wherein the sensor comprises a casing 6 for temporary attachment to the article. The casing comprises a waterproof material such as vinyl, as disclosed in paragraph [0081], to prevent the casing from harboring dirt or germs. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the 
Janszen discloses an absorbent article, as shown in figure 19, having a pocket 111 formed on the outer surface of the garment-facing layer, the pocket configured to hold a sensor 1504. Janszen teaches that the use of the pocket allows the sensor to be held snuggly, as disclosed in column 3, lines 30-40. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the absorbent article of Ales with a pocket on the outer surface of the garment-facing layer, the pocket configured to hold a sensor, as taught by Janszen, to hold the sensor snuggly and to achieve the predictable result of protecting the sensor during use.
With respect to claim 17, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Ales with a removal pull force from about 50 N to about 250 N, since where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill. Additionally, it would have been obvious to achieve the predictable result of providing the sensor of Ales with a sufficient shear force to remain attached to the article during use, while allowing the sensor to be easily removed without tearing the article.
With respect to claim 23, modified Ales discloses all aspects of the claimed invention with the exception of the length of the sensor being greater than 2.25 inches. Long discloses a sensor for use with an absorbent article, as shown in figure 5, the sensor having a length Y, as shown in figure 6. Long teaches that the length Y is preferably 80 mm (about 3.15 inches) in order to make the sensor more comfortable and to satisfy the Child Safety Protection Act, as disclosed in paragraphs [0069] and [0070]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Ales with a length of about 3.15 inches, as taught by Long, to achieve a more comfortable sensor that satisfies the Child Safety Protection Act.
With respect to claim 24, modified Ales discloses all aspects of the claimed invention with the exception of the width of the sensor being greater than 1.23 inches. Long discloses a sensor for use with an absorbent article, as shown in figure 5, the sensor having a width X, as shown in figure 6. Long teaches that the width X is preferably 35 mm (about 1.3 inches) in order to make the sensor more comfortable and to satisfy the Child Safety Protection Act, as disclosed in paragraph [0070]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Ales with an overall width of 1.3 inches, as taught by Long, to achieve a more comfortable sensor that satisfies the Child Safety Protection Act.

Claims 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ales et al. (2010/0164733) in view of Olson et al. (6,645,190) and Janszen (6,200,250).
With respect to claim 25, Ales discloses a system for detecting a property associated with an absorbent article, as disclosed in paragraph [0008], comprising an absorbent article, as shown in figure 1, comprising a garment-facing layer 40 and a sensor 110 configured for temporary attachment to and removal from the garment-facing layer, as shown in figure 5 and described in paragraph [0075]. The signaling device and sensor are located inward of the waist opening, as shown in figure 11 and disclosed in paragraph [0079]. The present specification does not define the term “multi-use” and therefore the scope of the limitation will be given its broadest reasonable interpretation, a sensor that is capable of more than one use. The sensor disclosed by Ales is capable of detecting either urine or a bowel movement, as disclosed in paragraph [0008], and also provides the dual uses of sensing and signaling, as disclosed in paragraph [0111], and therefore is considered to fulfill the limitation of “multi-use”.
Ales discloses all aspects of the claimed invention with the exception of the sensor having a removal shear force of about 10 N to about 70 N, the areas of attachment between the sensor and the article having a spacing of less than 15 mm, and the garment-facing layer comprising a film and a nonwoven fibrous material, and a pocket formed on a surface of the garment-facing surface wherein the sensor is disposed in the pocket. 
Ales discloses a sensor that is removably attached to the garment-facing layer of the article by hook material, as disclosed in paragraph [0075], but remains silent as to the force required to remove the sensor from the article. Ales discloses the general conditions of the claims, i.e. hook material that is capable of allowing the removal the 
It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Ales with a removal shear force from about 10 N to about 70 N, since where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill. Additionally, it would have been obvious to achieve the predictable result of providing the sensor of Ales with a sufficient shear force to remain attached to the article during use, while allowing the sensor to be easily removed without tearing the article.
Ales discloses an article having two areas of attachment to the sensor, as shown in figure 8 and described in paragraph [0075]. Ales remains silent as to the spacing between the areas of attachment. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the areas of attachment of Ales at a spacing of less than 15 mm to achieve the predictable result of keeping the distance between the areas of attachment small so that areas of attachment themselves can be maximized to improve the level of conductivity between the sensor and the signaling device.
Ales discloses in paragraph [0048] that Olson is incorporated by reference to disclose materials for constructing the absorbent article. Olson teaches using a combination of a film and a nonwoven fibrous material to construct the garment-facing layer, as disclosed in column 10, lines 2-22, to provide a liquid impermeable inner layer and an outer layer with a cloth-like feel. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the garment-facing layer of 
Janszen discloses an absorbent article, as shown in figure 19, having a pocket 111 formed on the outer surface of the garment-facing layer, the pocket configured to hold a sensor 1504. Janszen teaches that the use of the pocket allows the sensor to be held snuggly, as disclosed in column 3, lines 30-40. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the absorbent article of Ales with a pocket on the outer surface of the garment-facing layer, the pocket configured to hold a sensor, as taught by Janszen, to hold the sensor snuggly and to achieve the predictable result of protecting the sensor during use.
With respect to claim 26, the sensor of Ales is considered to fulfill the claim limitation as presently written because it is capable of being grasped and therefore has a graspable area of 0 mm around the sensor.

Claims 9 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ales et al. (2010/0164733; herein after “Ales”) in view of Janszen (6,200,250), Olson et al. (6,645,190), Long et al. (2009/0062756), and Pires (2006/0058745), and further in view of Ales et al. (2012/0116337; herein after “Ales ‘337).
Ales, as modified by Janszen, Olson, Long, and Pires, discloses all aspects of the claimed invention with the exception of a graphic to aid placement of the sensor. Ales ‘337 teaches using a graphic to indicate an attachment area for a sensor to assist in proper alignment of the sensor, as disclosed in paragraph [0069]. It would therefore 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781